      Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 1 of 9
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                       IN THE UNITED STATES DISTRICT COURT                     May 30, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                                 HOUSTON DIVISION

ROBIN CUSTER,                               §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §        CIVIL ACTION NO. H-17-1338
                                            §
CITY OF HOUSTON,                            §
                                            §
       Defendant.                           §

                                 MEMORANDUM OPINION

       Pending before the court1 is Defendant City of Houston’s

(“Defendant City”) Motion for Summary Judgment (Doc 38). The court

has   considered        the    motion,   the    response,   all   other    relevant

filings, and the applicable law.               For the reasons set forth below,

the court GRANTS Defendant City’s motion.

                                 I.   Case Background

       Plaintiff        filed    this    civil    rights    action   alleging             a

Constitutional violation as a result of Defendant City’s failure to

train      its     police     officers   regarding    their   Fourth      Amendment

obligations.2

A.    Factual Background3

       On March 5, 2015, two HPD officers drove into Plaintiff’s


       1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 7, Ord. Dated
May 31, 2017.
       2
                 See Doc. 1-4, Ex. D to Def.’s Not. of Removal, Pl.’s Orig. Pet.
      3
            As Plaintiff presented no evidence regarding the factual background
of the case, the court relies, for context only, on the facts set forth in
Plaintiff’s original state court petition.
     Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 2 of 9



driveway     while     Plaintiff    and    her   husband    Ricky   Custer   (“Mr.

Custer”) were not home.4           The officers walked around the exterior

of Plaintiff’s home and disabled the home’s security cameras.5                 One

of the officers used his flashlight to break open the front door,

and the officers entered Plaintiff’s home.6                After they exited the

home, leaving the front door open, the officers took the mail out

of   Plaintiff’s       mailbox.7     The   officers   then     re-entered    their

vehicle and parked it down the street from Plaintiff’s house.8

      Mr. Custer came home to find his house had been entered and

the security cameras disabled.9 After Mr. Custer called Plaintiff,

she came home from work and reviewed the footage on their security

cameras.10    Plaintiff’s neighbor also had footage of the incident

captured on his camera.11

B.   Procedural Background

      Plaintiff filed this action alleging violations of 42 U.S.C.

§ 1983 (“Section 1983"), the Texas Torts Claims Act, and state law



      4
             See Doc. 1-4, Ex. D to Defs.’ Not. of Removal, Pl.’s Orig. State Pet.
pp. 2-3.
      5
             See id.
      6
             See id.
      7
             See id.
      8
             See id.
      9
             See id.
      10
             See id.
      11
             See id.

                                           2
    Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 3 of 9



claims of negligence and gross negligence.12              After reviewing

Defendant City’s motion to dismiss, the court dismissed all claims

except for Plaintiff’s Section 1983 claim regarding Defendant

City’s failure    to   train    its   police   officers   on   their   Fourth

Amendment responsibilities.13

                          II.   Legal Standards

     Disposition of Plaintiff’s case at this stage involves review

of both procedural and substantive legal standards.

A. Summary Judgment

     Summary judgment is warranted when the evidence reveals that

no genuine dispute exists regarding any material fact and the

moving party is entitled to judgment as a matter of law.               Fed. R.

Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Stauffer v. Gearhart, 741 F.3d 574, 581 (5th Cir. 2014). A material

fact is a fact that is identified by applicable substantive law as

critical to the outcome of the suit.           Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); Ameristar Jet Charter, Inc. v.

Signal Composites, Inc., 271 F.3d 624, 626 (5th Cir. 2001).              To be

genuine, the dispute regarding a material fact must be supported by

evidence such that a reasonable jury could resolve the issue in

favor of either party.     See Royal v. CCC & R Tres Arboles, L.L.C.,

736 F.3d 396, 400 (5th Cir. 2013)(quoting Anderson, 477 U.S. at


     12
           See id. pp. 12-13.
     13
           See Doc. 13, Mem. Op. Dated Nov. 15, 2017.

                                      3
    Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 4 of 9



248).

       The movant must inform the court of the basis for the summary

judgment motion and must point to relevant excerpts from pleadings,

depositions, answers to interrogatories, admissions, or affidavits

that demonstrate the absence of genuine factual issues.                   Celotex

Corp., 477 U.S. at 323; Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th

Cir. 1992).        If the movant carries its burden, the nonmovant may

not rest on the allegations or denials in the pleading but must

respond with evidence showing a genuine factual dispute. Stauffer,

741 F.3d at 581 (citing Hathaway v. Bazany, 507 F.3d 312, 319 (5th

Cir. 2007)). The court must accept all of the nonmovant’s evidence

as true and draw all justifiable inferences in her favor.                 Coastal

Agric. Supply, Inc. v. JP Morgan Chase Bank, N.A., 759 F.3d 498,

505 (5th Cir. 2014)(quoting Anderson, 477 U.S. at 255).

B. Section 1983

       In     order   to   prevail   on   a   claim   under   Section   1983,14   a

plaintiff must establish that the defendant deprived the plaintiff

of her constitutional rights while acting under the color of state

law.        Moody v. Farrell, 868 F.3d 348, 351 (5th Cir. 2017).              The


       14
               The provision reads, in relevant part:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State . . . , subjects, or causes to be
       subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983.

                                          4
    Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 5 of 9



statute creates no substantive rights but only provides remedies

for deprivations of rights created under federal law.            Graham v.

Connor, 490 U.S. 386, 393-94 (1989).

     A city may be held liable under Section 1983 only for its own

illegal acts, not pursuant to a theory of vicarious liability.

Connick v. Thompson, 563 U.S. 51, 60 (2011).        To succeed on a claim

under Section 1983, the plaintiff must demonstrate that the city

“had some inadequate custom or policy that acted as the moving

force behind a constitutional violation.”         Forgan v. Howard Cty.,

Tex., 494 F.3d 518, 522 (5th Cir. 2007) (citing Monell v. Dep’t of

Soc. Servs. of N.Y., 436 U.S. 658, 690-91 (1978)); see also

Connick, 563 U.S. at 61.       “Official municipal policy includes the

decisions of a government’s lawmakers, the acts of its policymaking

officials,   and   practices    so   persistent   and    widespread   as   to

practically have the force of law.”        Connick, 563 U.S. at 61.

     Courts have recognized that, under limited circumstances, the

failure to train or to supervise its employees may give rise to

local-government liability under Section 1983.           See id.; Zarnow v.

City of Wichita Falls, Texas, 614 F.3d 161, 169, 170 (5th Cir.

2010).   In failure-to-train cases, a plaintiff must prove: “(1)

that the municipality’s training procedures were inadequate, (2)

that the municipality was deliberately indifferent in adopting its

training policy, and (3) that the inadequate training policy

directly caused the violations in question.”            Zarnow, 614 F.3d at


                                      5
    Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 6 of 9



170.        When    a   plaintiff      is   unable     to    show    a    pattern     of

constitutional          violations,     she       might     establish       deliberate

indifference by “showing a single incident with proof of the

possibility        of   recurring    situations       that   present       an    obvious

potential for violation of constitutional rights.”                              Burge v.

Tammany Parish, 336 F.3d 363, 373 (5th Cir. 2003).                       The exception

should apply “only where the facts . . . are such that it should

have    been    apparent    to   the    policymaker       that   a   constitutional

violation was the highly predictable consequence of a particular

policy or failure to train.” Id.                The Supreme Court has cautioned,

“[a] municipality’s culpability for a deprivation of rights is at

its most tenuous where a claim turns on a failure to train.”

Connick, 563 U.S. at 61.

                                    III. Analysis

       In its motion for summary judgment,15 Defendant City argues

that Plaintiff has provided no evidence of a failure-to-train

policy or custom, or evidence of causation to Plaintiff’s injury.16

Defendant City also argues that Plaintiff has failed to produce any

evidence of deliberate indifference or facts warranting application

of the single-incident exception to policy or custom liability




      15
            The court OVERRULES Plaintiff’s hearsay objection to a portion of
Defendant City’s evidence as MOOT because the court does not rely on that
evidence in reaching its conclusion.
       16
               See Doc. 38, Def.’s Mot. for Summ. J. p. 7.

                                            6
    Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 7 of 9



under Connick.17

     In response to Defendant City’s motion for summary judgment,

Plaintiff attempts to raise an issue by setting up a factual

dispute over whether or not the officers entered Plaintiff’s

residence and conducted a search.18        However, Plaintiff’s argument

misses the point; while this singular incident is relevant, it does

not raise an issue of material fact because it is not evidence of

a fact “critical to the outcome of the suit;” it is not evidence of

an “official municipality policy” or “practices so persistent and

widespread as to practically have the force of law” as required in

order to hold Defendant City liable under Section 1983.            Connick,

563 U.S. at 61.

     Likewise, this incident is not a “decision of government

lawmakers” or an act of “policymaking officials.” Id. Plaintiff’s

alleged factual dispute is also not genuine because the evidence,

or lack thereof, is insufficient to lead a reasonable jury to

resolve   the   issue   in   favor   of   either   party,   and   therefore,

Plaintiff does not raise a genuine issue of material fact on her

failure to train claim.      There must be evidence of failure to train

on Fourth Amendment parameters, but there is no evidence before the

court on this point.

     Also, there is no summary judgment evidence in the record that

     17
           See id. at 8.
     18
            See Doc. 47, Pl.’s Opp’n in Resp. to Def.’s Mot. for Summ. J. &
Objection to Def.’s Mot. for Summ. J. Evidence p. 2.

                                      7
    Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 8 of 9



Defendant    City   had   a    policy   that   caused   the   alleged    Fourth

Amendment violation.          Because the court finds that there is no

causal evidence in the record, the court need not consider whether

Plaintiff     has    raised     a   fact    issue     regarding     deliberate

indifference.       Moreover, the facts of this case do not warrant

application of the single-incident exception.19

      Additionally, Plaintiff has not identified inadequacies in

Defendant City’s actual training procedures, and instead relies

solely on the affidavit and expert report of W. Lloyd Grafton.20

Even Plaintiff’s expert falls short of providing any evidence that

Defendant City improperly trained its officers or that this failure

was “the moving force behind a constitutional violation;” See

Forgan, 494 F.3d at 522.            Grafton speculates, “[t]he two law

enforcement officers . . . had no knowledge concerning the Fourth

Amendment or they simply chose to ignore it.              My opinion is that

they chose to ignore it.”21 Thus, even when considering Plaintiff’s

expert’s opinion as true, Plaintiff still has not produced any

evidence of a custom or practice regarding Defendant City’s failure

to train or inadequately training its officers.                  In fact, the

expert states just the opposite - that he believes the officers

      19
            The court notes that Officer Massey was trained on appropriate search
and seizure protocol. See Ex. C to Def.’s Mot. for Summ. J., TCOLE Report on
Officer Massey, pp. 3, 5, & 9.
      20
            See Doc. 47, Pl.’s Opp’n in Resp. to Def.’s Mot. for Summ. J. &
Objection to Def.’s Mot. for Summ. J. Evidence p. 2.
      21
            Doc. 48-1, Ex. 1 to Pl.’s Resp. to Def.’s Mot. for Summ. J., Attach.
A to Grafton Aff., Grafton Report p. 6.

                                        8
   Case 4:17-cv-01338 Document 52 Filed on 05/30/19 in TXSD Page 9 of 9



chose to ignore their Fourth Amendment training.               Therefore,

Plaintiff’s evidence fails to raise a genuine issue of material

fact, and Defendant City is entitled to judgment as a matter of

law.

                            IV.   Conclusion

       Based on the foregoing, the court GRANTS Defendant City’s

motion for summary judgment.

       SIGNED in Houston, Texas, this 30th day of May, 2019.




                                    9
